Case: 09-20605     Document: 00511234515          Page: 1    Date Filed: 09/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                        September 15, 2010
                                     No. 09-20605
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SAMUEL ROY JACKSON,

                                                   Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:08-CV-443


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
           Samuel Roy Jackson, Texas prisoner # 1268721, appeals from the
dismissal of his 28 U.S.C. § 2254 application challenging his conviction for
aggravated robbery. The appeal was untimely, and we DISMISS.
           A timely notice of appeal in a civil case is mandatory and jurisdictional
and must be filed within 30 days of the entry of the judgment or order from
which the appeal is taken. Bailey v. Cain, 609 F.3d 763, 765 (5th Cir. 2010);


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20605     Document: 00511234515 Page: 2         Date Filed: 09/15/2010
                                  No. 09-20605

F ED. R. A PP. P. 4(a)(1)(A). A district court may extend the time to file a notice of
appeal if the party moves for such an extension within 30 days of the expiration
of the time to appeal. F ED. R. A PP. P. 4(a)(5). None of the documents that
Jackson filed within this time frame clearly evince an intent to appeal. See
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because Jackson failed to file
a timely notice of appeal from the district court’s dismissal of his Section 2254
application, we lack jurisdiction to consider the instant appeal, and it is
therefore DISMISSED. See Bailey, 609 F.3d at 767.
      Jackson’s motion for leave to supplement his brief on appeal is DENIED.




                                          2